DETAILED ACTION

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s independent claims 1 and 2 read over what is considered to be the closest prior art (Istanovics et al., WO 2014/041383 A1), at least with regard to claim limitations directed to a silencer apparatus having a first chamber attached in longitudinal alignment with, and sequentially to, a second chamber and a third chamber; the first, second, and third chambers being coaxial with a bore line that is coaxial with a bore axis of a firearm barrel when the silencer apparatus is attached to the firearm barrel; the first chamber having a first end cap on a proximal side of the first chamber, wherein the first end cap is attachable to a muzzle end of a barrel of a firearm to attach the silencer apparatus to the barrel of a firearm; a guide ring on a distal end of the first end cap, the guide ring being concentric with the bore line and a concentric annular opening of the first end cap; the second chamber housing a proximal end of an inner tube; the second chamber being movable relative to the first chamber longitudinally along the axis between a retracted position, in which the second chamber is retracted into the first chamber, and an expanded position, a mechanical compression spring biasing the second chamber into the retracted position and the second chamber movable to the expanded position against the bias of the mechanical compression spring when the second chamber is acted upon by expanding gases; the guide ring further including a beveled portion, wherein the inner tube contacts the guide ring such that the beveled portion causes the second chamber to align concentrically with the bore line when the second chamber is in the retracted position; wherein a projectile fired from the firearm will travel through at least the first chamber, the second chamber, the third chamber, and the guide ring, all of which are concentric to the bore line, so as to suppress the sound associated with the firing of the projectile.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641